DETAILED ACTION

This Final Office Action is in response to Applicant's amendments and arguments filed on November 7, 2022.  Applicant has amended claims 1, 10-12, 14, 21-22, 26.  Currently, claims 1, 3-7, 9-12, 14-19, 21-23, 26 are pending.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments

The 35 U.S.C. 101 rejections of claims 1, 3-7, 9-12, 14-19, 21-23, 26 are maintained in light of applicant’s amendments in light of applicant’s amendments to claims 1, 10-12, 14, 21-22, 26.
The 35 U.S.C. 103 rejections of claims 1, 3-7, 9-12, 14-19, 21-23, 26 are maintained in light of applicant’s amendments in light of applicant’s amendments to claims 1, 10-12, 14, 21-22, 26.

Response to Arguments

Applicant’s arguments submitted on 11/7/22 have been considered but are not persuasive.  
Applicant argues on p. 7 of the remarks that the 101 rejections are improper.  Examiner disagrees.  Applicant argues on pl 7 of the remarks that the claims are not directed to an abstract idea.   Applicant argues that the claims maintain data confidentiality between institutions and is not an abstract idea.  Examiner notes confidentiality of the data is not apparent in the claims and, at best, the claims show exchanging and analyzing such institution data.  Applicant argues that this is not an abstract idea because the claims use a server and perform analysis that could not be performed by a human and because the claims do not relate to human activity.  Examiner notes that workforce data from an educational institution represents human activity and this data is evaluated.  Examiner further notes that the server, at best, merely implements the abstract idea.  Finally, examiner notes that even if the analysis is something that would be very challenging without the use of computers and even if it would take several years to perform the calculations, this can still be considered a mental process.  Here, applicant’s claims only broadly show such observation and analysis of the received data and thus it is reasonable that the claims can also be abstract for being mental processes including an observation or evaluation.  Applicant further argues on p. 8 of the remarks that the claims integrate the abstract idea into a practical application by determining correlation pairs.  Examiner disagrees and notes this is just part of the abstract idea itself.   Applicant makes similar arguments on p. 9 for why the claims recite significantly more than the abstract idea.  Examiner’s response is similar and that showing data confidentiality is not something apparent in the claims.   Therefore, the 101 rejections are maintained.  
Applicant argues on p. 9 of the remarks that the 103 rejections are improper.  Examiner disagrees.  Applicant argues on p. 10 of the remarks that Fields does not show determining a correlation between pairs of workforce data and outcome data to create statistical relationships.  Examiner disagrees.  Para [0038]-[0054] shows the calculations and statistical relationships such as PE, PP and PA for all the individual stakeholders involved which includes the workforce data such as the teachers, administrators and tutors.  How well a student does also is an evaluation of the workforce in the context of schools.  Fig 10 explicitly shows determining correlations for pairs of this type of workforce data showing whether the paired data (point on axis) is compared to positive or negative thresholds.  Para [0043] and [0106] explicitly shows the data is correlated.  In fact, para [0106] shows  FIG. 5 illustrates how system and device data 130, 131 are normalized from various formats into data which can be useful in generating EEs in order to determine "what happened" 132, whereby the results are educational events represented as a canonical data representation of the system. Said normalized educational event data maybe aggregated during short periods of time into meaningful actions within the educational context as indicative of "who did what" 133. Outputs of 133 can be correlated events of stakeholders, at a location, during a time period into meaningful interaction data "Who Interacted with Who and How" 134, and then analyzed based on interactive 134, performance "Result of Interaction" 135, effort "Who and How much effort" 136, and situational data which provides context to actions captured 137, which may, among other analyses, reveal stakeholder ability 138. Resulting analysis will be fed to a best practice database 139. This diagram shows how differing types of data with unique natures and orientations can be processed and assembled in a unified architecture which may be able to derive performance, effort, ability, and best practice analysis.”  Applicant further argues on p. 11 that Fields fails to disclose variables of workforce characteristics.  Examiner disagrees and notes that the values of calculations such as PP and PE and PA can be considered variables.   Applicant argues these variables are not correlated with educational outcomes.  Para [0043] states " PE is a calculated value resulting from statistical analyses of data, including EEs, related to the presence or absence of any educationally related behaviors, real or electronic, which may be aggregated, correlated, quantified, and qualified in order to facilitate the numerical evaluation of educational stakeholder behaviors, or the lack thereof. PE is related to the effort expended by an individual in achieving a particular performance outcome in relation to time."   This shows PE is correlated with achieving performance of an outcome related to educational stakeholder behavior.  This limitation is not just obvious based on Field but explicitly taught.  Applicant further argues on p. 12 of the remarks that Field fails to show the comparing limitation.  First, examiner notes that “to enable areas for improvement to be identified for that educational institution or group of institutions” is considered intended use and has limited patentable weight.   Para [0288] shows comparative analysis of any stakeholder or group of stakeholders which thus can be considered different educational institutions.  Moreover, it shows the comparative analysis can be for academic outcomes related to behaviors and measured academic outcomes, which are variables of the workforce.  Therefore, this limitation is obvious in light of Field and the 103 rejections are maintained.  

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-7, 9-12, 14-19, 21-23, 26 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (system and method).  Claims 1, 3-7, 9-12, 14-19, 21-23, 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1 and 26 recite the abstract idea of receiving, from a plurality of different educational institutions, workforce data defining workforce characteristics and outcome data defining educational outcomes, the workforce data and the outcome data relating to a plurality of different educational institutions and determining, based upon the workforce data and the outcome data relating to the plurality of different educational institutions, one or more statistical relationships between workforce characteristics and educational outcomes relating to the plurality of different educational institutions based on determining a correlation between each pair of data from the workforce data and the outcome data and determining, based upon the one or more statistical relationships, one or more variables of the workforce characteristics relating to the plurality of different educational institutions, the one or more variables correlated with at least one educational outcome and comparing, one or more characteristics of an educational institution or group of educational institutions of the plurality of different educational institutions to the one more variables of the workforce characteristics of the plurality of different educational institutions, to enable areas for improvement to be identified for that educational institution or group of educational institutions.  The claims are directed to a type of comparison of educational institutions. This is considered abstract because the claims are certain methods of organizing human activity such as commercial interactions including marketing and business relations and mental processes including an observation or evaluation. The claims are show various educational institution and workforce data which is a type of commercial interactions and analysis of such data and the claims show an observation or evaluation of an educational institution. The judicial exception is not integrated into a practical application because the claims (the judicial exception and the additional elements such as a system and a server and a plurality of computing individually or in combination) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination such as a system and a server and a plurality of computing devices (as evidenced by Fig 1 of applicant’s own specification) are for mere data gathering, data transformation and extra solution activity.   Dependent claims 3-7, 9-12, 14-19, 21-23 also not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements either individually or in combination are merely an extension of the abstract idea itself by further showing more specifics on the type of workforce data and outcome data and where the data is retrieved from 3rd parties and parameters for the characteristics and comparing the characteristics and displaying an association of the parameters and showing what parameters have the greatest impact on the outcomes for the school and generating reports that are interactive or have a dashboard  or selecting institutions from larger groups.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-7, 9-12, 14-15, 17-19, 21-23, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Field et al. (US 2013/0226674 A1) (hereinafter Field).

Claims 1 and 26:
Field, as shown, discloses the following limitations of claims 1 and 26:
An educational benchmarking system (and method) including a server (see para [0083] and Fig 3, showing server) configured to: receive, from a plurality of computing devices of a plurality of different educational institutions, workforce data defining workforce characteristics and outcome data defining educational outcomes, the workforce data and the outcome data relating to the plurality of different educational institutions (see para [0027], "Data collected in this manner is easily stored and processed by the invention. Example types of data collected in this manner in the context of education are student grades and absences." and see para [0029], "Even more examples of behavioral information captured by the present invention include quantification of the number of times (or lack thereof) an event occurs such as, for example, the number of times a student requests additional help from a teacher outside the class, the total number of hours of additional help a teacher offers and/or provides to a student/class per day or per semester or per year, the number of times a teacher contacts a parent or guardian and vice-versa, the number of assignments given by a teacher, the tone and tenor of written communications, the number of times a student uses a tutor for a subject, etc. Still more examples of behavioral information captured, converted, and collected by the invention are the time it takes for a teacher (or if the teacher actually performs the act) to report a student's poor performance, the parents time to respond to teacher communications, the time for a student to complete assignments, etc." and see para [0032], "The invention includes the processing of all of the data from all input sources, in relation to one or a plurality of students, teachers, classrooms, schools, school districts, States, etc. to create an unbiased and objective statistical analysis of all of the data independent of an individual's opinions and biases during an evaluation event." and see para [0069] and see para [0032], [0144], showing data captured from institutional networks which shows computing devices are obvious); 
determine, based upon the workforce data and the outcome data relating to the plurality of different educational institutions, one or more statistical relationships between workforce characteristics and educational outcomes (see para [0069], " As described above, said system and method will include the measurement and derivation of measures associated with behaviors. The results of the capture of said information and data will be the ability to monitor and assess not only the Perceived Performance of stakeholders from a subjective and/or numerical perspective, but also to measure the Perceived Effort and Perceived Ability as well as associated sub-measures of stakeholders through the tracking of stakeholder behaviors and interactions which are assigned numerical value and applied to the profile of any stakeholder. This approach therefore allows the measurement of not only teachers and students, but also any educational stakeholder who has a measurable influence on the outcomes of a student, including, but not limited to, paraprofessionals, parents, tutors, support staff, administrators, schools, school districts, and allows for the direct and indirect comparisons of any stakeholders.") relating to the plurality of different educational institutions based on determining a correlation between each pair of data from the workforce data and in the outcome data (see para [0110], "FIG. 10 illustrates the concept of FIG. 9 as applied across multiple dimensions and/or multiple stakeholders pertaining to measurement and analysis. FIG. 10 shows how measures relevant to FIG. 9 might be simultaneously tracked, captured, analyzed, etc. EEs which do or do not relate may be tracked simultaneously or in parallel. The data for many stakeholders as represented by the changing data values 302 may be simultaneously tracked across several dimensions of time 312, Educational Events, behaviors, interactions, and related data 313, thresholds 314, and proximities of stakeholders 311. Such data is captured and analyzed for measures pertaining to performance, effort, and ability 306 and allow for intra and inter-stakeholder analysis to occur as EEs are collected across multiple measures" and Fig 10, showing pairs of the educational stakeholder data where a correlation is shown by the positive or negative thresholds on the horizontal and vertical axis);
determine, based upon the one or more statistical relationships, one or more variables of the for workforce characteristics relating to the plurality of different educational institutions, the one or more variables correlated with at least one educational outcome (see para [0043], "PE is a calculated value resulting from statistical analyses of data, including EEs, related to the presence or absence of any educationally related behaviors, real or electronic, which may be aggregated, correlated, quantified, and qualified in order to facilitate the numerical evaluation of educational stakeholder behaviors, or the lack thereof. PE is related to the effort expended by an individual in achieving a particular performance outcome in relation to time"  where it is obvious that PE/Perceived effort can be considered a variable and see para [0047], "The invention ultimately provides an analysis and interpretation of the PP, the PE and the PA for all of the individuals (stakeholders) involved. An algorithmic and/or adaptive approach to statistical analysis of PP and PE will reveal the true impacts performance and effort have on outcomes. This may be accomplished by examining the impact performance and effort have on the functional ability of an individual, analyzing academic outcomes related to such values, identifying the strengths and weaknesses associated with one or more individuals as a result, and to provide what is now a new context to the academic outcomes previously viewed in isolation. This may allow any stakeholder to more completely understand where to allocate limited resources, or what the best behaviors and options are to remediate a negative situation. In addition it will allow for a standardized way of analyzing stakeholders relative to each other although their roles in the educational ecological structure may be very different." and see para [0173]-[0174]); and
compare, one or more characteristics of an educational institution or group of educational institutions of the plurality of different institutions to the one or more variables of the workforce characteristics of the plurality of different educational institutions, to enable areas for improvement to be identified for that educational institution or group of institutions (see para [0203], "The resulting analysis could be correlated and derived in reference to comparisons to other stakeholders or groups of stakeholders in order to establish norms, averages, and baselines of comparison, or according to absolute values. As an example, if a stakeholder is struggling but consistently makes measurable efforts at remediation and improvement, Perceived Persistence may be measured to be high although the stakeholder experiences academic stress. It could therefore be deduced that said stakeholder either persists in areas where they struggle, which could indicate work ethic and other subjective evaluations, or derive PE values which indicate when said stakeholder struggles he/she persists in efforts to remediate the EEs of concern until positive EEs are generated." and see para [0288], " Said system and method may analyze implicit and explicit data from inputs, outputs, EE Data, event resolutions, comparative analysis, behaviors, and the analysis of the academic outcomes of any stakeholder or group of stakeholders in order to facilitate the analysis of past and present educational data events as they relate to behaviors, philosophies, EE data points, projected outcomes, and measured academic outcomes, which will have the greatest and least statistical chance of generating targeted goals, outcomes, or improvements in stakeholders. Such a method may also be useful for determining which educational approach is most likely to lead to outcome success or failure, as derived from historical and demographic analysis as well as provide for dynamic philosophical approach differentiation depending upon EE development for any/all stakeholders." where it would be obvious to one of ordinary skill in the art that a determination of an education approach in order to improve outcome based on such statistical data can be considered enabling areas for improvement for the identified institution given broadest reasonable interpretation of areas of improvement.  Moreover, examiner notes that “to enable areas for improvement to be identified for that educational institution or group of institutions” is considered intended use and thus not given patentable weight.).

Claim 3:
Further, Field discloses the following limitations:
wherein the workforce data includes absenteeism data (see para [0032], "data may be input/imported into a computer program, system, or network, by or from multiple sources including: (1) teachers, e.g., grades or attendance")

Claim 4:
Further, Field discloses the following limitations:
wherein the workforce data includes recruitment and turnover data, demographic data, performance data, classification data, education data, professional development data, health and safety data, and/or cost data (see para [0059], "The invention creates and uses User Profiles for each stakeholder which are stored in the Common Educational Identity Engine. The User Profile may be created through imported data from a social media site and/or data inputted at a computer by a student, teacher, administrator, etc. The User Profile will include detailed information compiled from the accumulation and processing of all longitudinal data with respect to following; measured effort as a function of the presence and absence of behaviors, interactions, performance indicators, relative and/or absolute performance, effectiveness of instruction, effectiveness of instructional efforts, the degree of effort and involvement of any stakeholder, and summarizes this data in a possible customizable interface for purposes of evaluation, interpretation, comparison, professional development, goal setting, goal tracking, measures of intervention effectiveness, disciplinary measures, and/or defense of practice.")

Claim 5:
	Further, Field discloses the following limitations:
wherein the outcome data includes student result data (see para [0026]-[0027], showing student grades and absences as student result data)

	Claim 6:
Further, Field discloses the following limitations:
wherein the outcome data includes absenteeism data relating to students, completion rates, scores and post school destinations (see para [0026]-[0027], showing student grades which can be considered scores and absences as data and see para [0044], "Such data can be further analyzed to produce stakeholder specific or targeted feedback that may drive and evaluate course load, coursework and/or career direction and selection, identification of stakeholders who may have a need of assistance or intervention, identification of stakeholder strengths and weaknesses, and may ultimately be used to offer predictive and adaptive career guidance and/or recruitment. " showing post school destination and see para [0110], ". Therefore, thresholds of normalcy are established that determine when a deviation from parity has absolute or relative significance at the point of 114. This may be based off of absolute measures such as a failing grade, or relative to shifting values, means, averages, deviations, etc. Examples might include the checking and assigning of homework by a teacher and the completion and verification of completion by the student. Given this example each action may generate a particular value that has the potential for equality in its measure and the analysis between such values will reveal if parity exists for such stakeholders. " which can be considered to show completion rates are obvious to one of ordinary skill in the art)

Claim 7:
Further, Field discloses the following limitations:
wherein at least one of the workforce data and the outcome data is automatically verified by the system (see para [0246], "Further examples of the interactions of connections and proximity might include; connections between stakeholders of authority, and staff stakeholders, or members of clubs and organizations. More specifically, a particular educationally related club and its members could be informed of each other's existence and membership and offered a possibility of forming a connection with appropriate proximity. Interesting or relevant information could be shared such as performance or task progress, or there might be events or links established for verification of completion of various activities so that club facilitators or presidents can monitor progress for a variety of tasks. As another example, a peer tutor relationship could be formed which is possibly facilitated by a support staff stakeholder, whereby EEs are generated and tracked, and the communication of analyses could be facilitated and logged to verify completion of requirements for entry into the organization or maintenance of such a class, community service, or club requirements." and see para [0281], "Following a set period of time or the manual or automated completion and/or termination of a stakeholder's business connections, the data captured could be used by said system and method in order to facilitate a review or evaluation of the services by both stakeholders of services which were provided by an educational business provider. Verification of valid historical connection could be initialized before allowing the review of that business service provider. It is also possible that the stakeholder issuing a review could be anonymously or publicly linked to a particular educational stakeholder.")

Claim 9:
Further, Field discloses the following limitations:
wherein the workforce data and/or the outcome data, or a subset thereof, is automatically retrieved from third-party software or a third-party data source (see para [0058], "n another embodiment, the Common Educational Identity Engine, may act as a data router which aggregates and/or sorts both incoming and outgoing data for or between the system and third party applications/peripheral equipment, such as, for example, a social networking website like Facebook or a gradebooking program on the internet, etc.")

Claim 10:
Further, Field discloses the following limitations:
wherein the one or more variables of the workforce characteristics comprise one or more benchmarks (see para [0146], "The Adaptive Educational Data Processing and Evaluation Engine 121 analyzes performance data, effort data and profile data which are quantified and qualified. The Adaptive Educational Data Processing and Evaluation Engine 121 also analyzes the data for a Jigsaw profile (a Jigsaw Ghost). The Adaptive Educational Data Processing and Evaluation Engine 121 adaptively determines relative or absolute thresholds for typical or atypical benchmarks, predicts and supplies information as to which outcomes will lead to the best EE generation, resolution, fastest attainment of statistical parity, Event escalation, and/or continuation.")

Claim 11:
Further, Field discloses the following limitations:
wherein the step of comparing the characteristics of the educational institution or group of educational institutions to the one or more variables of the workforce characteristics includes generating a report with the one or more variables of the workforce characteristics provided thereon, and the characteristics of the school or group of schools provided in relation thereto (see para [0053], "Reports may be generated in the form of written plain language, charts, graphs, alerts of EEs or impending EEs, goal EEs, or other visual, video, and/or audio presentation of data interpretations. Notices may be presented upon logging in to the system or as alerts generated both manually and automatically via text, animation, video, audio, SMS, phone call, alerts on any electronic and/or handheld device, etc. to any stakeholder to whom the EE alert may be relevant." and see para [0062], " After the Adaptive Educational Data Processing and Evaluation Engine, all data, including EEs are transferred to a Stakeholder Reporting and Comparative Analytics Engine. The stakeholder Reporting and Comparative Analytics Engine accepts all data and EEs and completes the generation of the presentation of completed analysis which is both relative and/or absolute in nature by processing the data generated by other stakeholders who would be reasonable to draw comparisons between and forming the data in to reports and displays which may have value to either the system itself or its users. It does not report such results necessarily to a user, but frequently will. This engine allows the data which is generated and collected to derive meaning, and to provide a presentation of said data within the framework of an interpretive report. Data will be reported regarding the interpretation of said meaning to any/all stakeholders in ways which are developmentally appropriate and appropriate to the nature of the relationships between the stakeholders. Therefore outputs from the initial analysis conducted by the Adaptive Educational Data Processing and Evaluation Engine might be further analyzed for more specified comparative analysis within its sub-engines and the results of that analysis be presented to users. Outputs from the Stakeholder Reporting and Comparative Analytics Engine include emails, automated telephone calls, printed reports/letters, SMS, audio/video communications, alerts, alert messages, etc.").

Claim 12:
Further, Field discloses the following limitations:
wherein the characteristics of the educational institution or group of educational institutions are graphically displayed in association with the variables of the workforce characteristics (see para [0053], "Reports may be generated in the form of written plain language, charts, graphs, alerts of EEs or impending EEs, goal EEs, or other visual, video, and/or audio presentation of data interpretations. Notices may be presented upon logging in to the system or as alerts generated both manually and automatically via text, animation, video, audio, SMS, phone call, alerts on any electronic and/or handheld device, etc. to any stakeholder to whom the EE alert may be relevant." and see para [0062])

Claim 14:
Further, Field discloses the following limitations:
wherein the report is configured to show variables that have a greatest impact on educational outcomes in the school or group of schools (see para [0169], "Further analysis of data can be conducted by the Adaptive Educational Data Processing and Evaluation Engine 121 in comparison to known data points in an effort to determine if certain events are more typical of the demographic relevant to a particular stakeholder, or whether the statistical changes that a stakeholder is experiencing are uniquely related to his or her relationship with other stakeholders because they are unlikely to have occurred by chance. EEs that are of higher or lower level or impact will have greater or lesser impact on statistical outcomes as well as systemic responses and alerts to stakeholders. Outputs from such adaptive analysis could then guide academic and collaborative decision making, facilitate and inform self-monitoring, direct and enhance planning, facilitate educational business practice and connections, assist in defense or critique of practice, identify stakeholders of interest or proximity, academic or geographical areas, or events of concern, thereby resulting in highly accurate assessment of stakeholders which includes the real-time integration of classroom data of any and all other stakeholders." and see para [0271], "The Integrated Educational Business Networking System 125 identifies which stakeholders have the greatest need for educationally related intervention, and what the nature of said needed intervention may be." and see para [0276])

Claim 15:
Further, Field discloses the following limitations:
wherein the report is generated according to factors in which a user generating the report has indicated interest (see para [0142], "Stakeholders may establish, through a front end interface, customizable behavior or performance trackers which may collect data for informational purposes." and see para [0218])

Claim 17:
Further, Field discloses the following limitations:
wherein the report is interactive (see para [0218], " Institutional/Contractual Adaptive Formulations would allow stakeholders the ability to adjust Events, measures and weights applied to any stakeholder based on restrictions by law, contract and union related negotiations, or institutional preferences. This provides options for variables pertaining to PP, PE, and PA to be added, omitted, or to be adjustable and customizable to the needs of the stakeholder. In this case, an individual user, school, district, state, and/or government institution who wishes to influence the weighting or inclusion of an EE in the assessment of educational stakeholders may possibly be able to customize, to a degree, the method by which stakeholders are assessed with respect to EEs, and measures of Performance, Effort, and Ability. If, for example, the needs of a school district are not aligned with the system and method's default measures for stakeholders, they may be permitted to change certain items assessed and which measures and EEs may be viewed and displayed between educational stakeholders of appropriate educational proximity as well as the weights applied to them to create a customized institutional profile. This custom profile can be compared to systemic defaults and averages, as well as searchable parameters. Therefore, it may be possible to predetermine limits and parameters for that stakeholder or institution. Contractually oriented EE modules might serve as negotiations templates with interactive menus which establish the configuration of preferred formulas and EE preferences and show matching and conflicting desires between two or more parties with proposed solutions. For example, a union may select certain EE parameters, a District another, and ultimately, said system and method show where similarities and differences arise and possibly suggest a common ground for stakeholder measurement.")

Claim 18:
Further, Field discloses the following limitations:
wherein the report comprises a dashboard, which is updated based upon the user's interactions (see para [0275], "Upon receipt of statistical data and its analysis, said system and method functions to search known databases, the World Wide Web, known connections between stakeholders and their associated profile entities, and then conducts an adaptive analysis to find stakeholders of relevant potential educational proximity. The openness of a stakeholder to service connections or advertising of such services could be established in a user's business provider profile, and changed depending upon a customizable menu. For example, a student or parent stakeholder may indicate that they only want to be notified of potential tutors that are available when they cross certain EE thresholds. Educational business providers may only wish to advertise to stakeholders within a certain geographical location, are within the confines of other stakeholder connection limits, or possibly via stakeholder recommendations. Educational business provider profiles will be analyzed as they pertain to business relationship related performance thresholds or to customized parameters whose requirements have been met so that inter-stakeholder connection attempts are automated, or viewable and searchable on a computerized device via the World-Wide-Web or relevant application. The information may be displayed with sorted or ranked results that are prioritized based on user selections or on educational proximity. In addition, it may be possible that a service provider would only be viewable, searchable, or suggested based upon the crossing of a data threshold. Said system and method may also utilize data collected in educator tools to target the needs of all stakeholders, and if the potential for mutual benefit from a relationship exists, said system may suggest that the stakeholder seeks assistance from a provider of relevant educationally related business services." And see para [0324])

Claim 19:
Further, Field discloses the following limitations:
wherein the system is configured to enable a user to select the plurality of different educational institutions from a larger group of educational institutions wherein the selection of the plurality of different educational institutions is performed according to one or more school characteristics (see para [0324], "Data derived from the aggregation of all stakeholders currently and previously associated with said institution may be used to form a representative profile of said institution. For example, an institution which generates consistently high EEs overall pertaining to PP, or PE may be labeled as a "High Performance" or "High Effort" or "High Stakeholder Participation" school. Users might be able to filter schools based on such parameters. Said system and method may also function to generate longitudinal, short term, conditional, and comparative reports which can be customized by any stakeholder wishing to compare and evaluate the longitudinal and historical quality, the nature of the institutional environment, and performance of educational institutions.")

Claim 21:
Further, Field discloses the following limitations:
wherein the system is configured to enable the user to select the one or more variables of the workforce characteristics from a larger group of variables (see para [0324], "Data derived from the aggregation of all stakeholders currently and previously associated with said institution may be used to form a representative profile of said institution. For example, an institution which generates consistently high EEs overall pertaining to PP, or PE may be labeled as a "High Performance" or "High Effort" or "High Stakeholder Participation" school. Users might be able to filter schools based on such parameters. Said system and method may also function to generate longitudinal, short term, conditional, and comparative reports which can be customized by any stakeholder wishing to compare and evaluate the longitudinal and historical quality, the nature of the institutional environment, and performance of educational institutions.")

Claim 22:
Further, Fields discloses the following limitations:
wherein the system is configured to compare the characteristics of a school or group of schools to the one or more parameters for workforce characteristics further based upon one or more control variables (see para [0067], "The invention therefore represents a unified architecture that captures data related to performance, behavior and the absence of behavior, and facilitates the interpretation of the meaning of the data. The data, including the EEs, may provide baselines of comparison for the analysis and execution of educational approaches, and therefore context for outcomes. The invention may adapt and adjust measures it applies to any stakeholder according to past, present, and incoming data, in effect continually learning how educational stakeholders actually interact." and see para [0116], "FIG. 15 illustrates how the invention is able to establish behavioral baselines based on detection as occurring between the invention 129 and students by recognizing general activity and participation levels. At the start of the sequence 600 the invention detects movement for an individual and aggregates individual activity level data into data for that one individual or may do so for all individuals in the room, or may detect the overall activity and participation level in the room as an aggregated group 620. At this point, the invention recognizes how each individual students' participation and activity level compares to baseline data 137a. Comparisons can be multifaceted and include but not be limited to comparisons to peers in a room, to peers overall, to classes or groups of classes, to age groups and/or demographically similar students, etc. 633. If the student crosses a positive or negative threshold 114 in comparison the average or standard score of such measures 633 then the invention recognizes the disruptions or overactive state 135, 630, the normal level of participation 135, 631, or the abnormally under-active state 135, 632, and may or may not generate an educational event at the end of the sequence 607.")

Claim 23:
Further, Field discloses the following limitations:
wherein the system is further configured to generate a report relating to a plurality of schools (see para [0069], "This approach therefore allows the measurement of not only teachers and students, but also any educational stakeholder who has a measurable influence on the outcomes of a student, including, but not limited to, paraprofessionals, parents, tutors, support staff, administrators, schools, school districts, and allows for the direct and indirect comparisons of any stakeholders." and see para [0324], "Comparisons to and between clusters of related stakeholders may include geographical parameters, and the presentation of analysis between educational institutions or groups of institutions via an interface." and see para[ 0326], "Systemic interfaces for users or 3rd parties could be used to foster comparisons either between schools, levels or districts, counties and/or states.")



Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Field, as applied above, and further in view of Jennen et al. (US 2003/0134261 A1) (hereinafter Jennen).

Claim 16:
Field does not specifically disclose wherein the report is generated according to a predefined template.  In analogous art, Jennen discloses the following limitations:
wherein the report is generated according to a predefined template (see para [0069], "Referring to FIGS. 15, 16 and 17, the Site 58 also preferably includes a "reports" page 78 which includes a reports menu 80 having a number of selectable report templates for generating reports at the district-level, at the school-level, at each grade-level, at each class-level and student-level reports. The district-level reports preferably include the following report templates: School to School Comparison; Student Score Distribution Chart; and Normative Performance Chart. FIG. 18 is an example of a preferred School to School Comparison Chart.")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Field with Jennen because using templates for generating the reports enables more effective comparisons of data by having standard data to implement such assessments (see Jennen, para [0012]-[0016]).  
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the system for assessing the student taught by Jennen in the education stakeholder evaluation and educational research system of Field, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20090287738 A1
US 20140207531 A1


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUJAY KONERU/
Primary Examiner, Art Unit 3624